Citation Nr: 0947635	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-27 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a low back 
disability.  

2. Entitlement to service connection for a bilateral knee 
disability.  

3. Entitlement to service connection for a bilateral ankle 
disability.  

4. Entitlement to service connection for a left shoulder and 
arm disability.  

5. Entitlement to service connection for a disability 
exhibited by pitting edema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1999 to 
July 2003.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied claims 
for service connection for a low back disability; a bilateral 
knee disability; a bilateral ankle disability; a left 
shoulder and arm disability; and a disability exhibited by 
pitting edema.  

The Veteran testified before the undersigned at a Board 
Videoconference hearing in September 2009.  A copy of the 
transcript has been associated with the file.  

The issues of service connection for a low back disability; a 
bilateral knee disability; and a bilateral ankle disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  




FINDINGS OF FACT

1. The Veteran expressed his desire to withdraw his appeal of 
his claim of entitlement to service connection for a left 
shoulder and arm disability in September 2009 before a 
decision by the Board was issued on the claim.  

2. The Veteran expressed his desire to withdraw his appeal of 
his claim of entitlement to service connection for a 
disability exhibited by pitting edema in September 2009 
before a decision by the Board was issued on the claim.  


CONCLUSIONS OF LAW

1. The appeal with regard to the claim of entitlement to 
service connection for a left shoulder and arm disability has 
been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2009).  

2. The appeal with regard to the claim of entitlement to 
service connection for a disability exhibited by pitting 
edema has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2009); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).  

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d)(5) (West 
2002).  

During a pre-hearing conference conducted just prior to his 
September 2009 personal hearing, the Veteran indicated that 
he was withdrawing the issues of entitlement to service 
connection for a left shoulder and arm disability and service 
connection for a disability exhibited by pitting edema 
(Transcript, p 2).  During the hearing, the Veteran's 
representative reiterated this intention (Transcript, p 3).  

The Veteran's statements at the pre- hearing conference and 
his representative's statements during the hearing have been 
transcribed and reduced to writing.  His withdrawal of these 
issues is valid.  Once the Veteran withdrew the issues, there 
remained no allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review the issues of entitlement to service connection for 
service connection for a left shoulder and arm disability or 
service connection for a disability exhibited by pitting 
edema.  These claims are dismissed.  38 U.S.C.A. § 7105(d)(5) 
(West 2002).  


ORDER

The appeal of the claim of entitlement to service connection 
for a left shoulder and arm disability is dismissed.  

The appeal of the claim of entitlement to service connection 
for a disability exhibited by pitting edema is dismissed.  


REMAND

At the September 2009 Board Videoconference hearing, the 
Veteran contended he was treated for each condition on appeal 
while in service and continues to suffer from them today 
(Transcript, p 3).  He also stated he recently underwent 
magnetic resonance imaging (MRI) for his back to determine if 
he has bone or nerve degeneration (Transcript, p 4).  He was 
to submit the report (Transcript, p 7).  

The service treatment records reflect treatment for left knee 
problems and include an assessment of left knee bursitis.  
The Veteran complained of right knee pain following a motor 
vehicle accident in July 2000.  His complaints of low back 
pain in May 2003 were related to kidney problems.  There was 
no reference to ankle disability in the service treatment 
records.  

The claims file reflects that while a July 2009 VA medical 
record regarding a scheduled MRI was submitted along with a 
waiver, the MRI report was not submitted.  The July 2009 
record shows diagnosis of low back pain with nerve entrapment 
and "parathesia/leg pain" to be ruled out.  On remand, the 
MRI report, along with all VA medical records, should be 
submitted.  

While the Veteran received a December 2006 VA examination 
regarding his joints, the report does not discuss the 
etiology of his currently diagnosed bilateral knee strain.  
On remand, this issue should be discussed.  The Veteran 
should also be given VA examinations for his lower back and 
for both ankles.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the file all VA medical 
records for the Veteran, including a 2009 
MRI report.  Any negative response should 
be documented.  

2. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any low back, bilateral knee 
and bilateral ankle disability.  The 
claims folder and a copy of this Remand 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated testing, including X-rays, 
should be conducted.  All pertinent 
pathology should be noted in the 
examination report.  

For any low back, bilateral knee and/or 
bilateral ankle disability diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such 
disability had its clinical onset in 
service or increased in severity during 
active service.  Each knee and each ankle 
(i.e., left and right) should be 
specifically addressed.  

Complete rationale should be given for all 
opinions reached.  

3. Re-adjudicate the claims of service 
connection for a low back disability, a 
bilateral knee disability, and bilateral 
ankle disability.  If the decision remains 
in any way adverse to the Veteran, provide 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 




handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


